Order entered July 22, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00872-CV

                 IN THE INTEREST OF L.M.C AND E.H.C., CHILDREN

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-54113-2010

                                           ORDER
       We GRANT appellant’s July 9, 2013 motion for an extension of time to file his notice of

appeal. The notice of appeal filed on June 26, 2013 is deemed timely for jurisdictional purposes.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE